Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason(s) For Allowance
1.	Claims 1-20 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claim 1, Spero (US 2012/0206050) teaches a system for road lighting (the street light 240 and multi light source MSLS, Figs. 1, 13A, par [0201]), comprising: a controller configured to receive signals from a processor and in response control one or more light sources to illuminate a portion of a roadway and to provide spot illumination to a pedestrian (the logic controller 246 controls to illuminate the DLF street light 240 and the SLS 255 directly toward a pedestrian walking on the sidewalk 257 in blue-white colors when it detects that pedestrian is approaching the roadway from the side, see Fig. 1, 13B, 13C, pars [0203, 0204]).

But, Spero nor any other prior art of record teaches to provide spot illumination to a pedestrian that tracks the pedestrian as the pedestrian moves on or near the roadway, the spot illumination of the pedestrian comprising a spot of reduced horizontal illuminance in a plane parallel to the roadway that provides increased visual contrast and that surrounds and tracks the pedestrian.

	In regards to independent claim 9, Spero teaches a system for road lighting, comprising: a controller configured to receive signals from a processor and in response control one or more light sources to provide spot illumination to a pedestrian that tracks the pedestrian as the pedestrian moves on or near a roadway (the logic controller 246 controls to illuminate the DLF street light 240 and the SLS 255 directly toward a pedestrian walking on the sidewalk 257 in blue-white colors when it detects that pedestrian is approaching the roadway from the side, see Fig. 1, 13B, 13C, pars [0203, 0204]).

	But, Spero nor any other prior art of record teaches the spot illumination of the pedestrian comprising a vertical illuminance component in a plane perpendicular to the roadway that tracks the pedestrian and a horizontal illuminance component in a plane parallel to the roadway that tracks the pedestrian, the horizontal illuminance component having a different intensity from the vertical illuminance component.

In regards to independent claim 16, Spero teaches a system for road lighting comprising: a controller configured to receive signals from the processor and in response control one or more light sources to provide illumination comprising a projection that tracks and at least Page 23 of 25partially surrounds a pedestrian as the pedestrian moves on or near a roadway (the logic controller 246 controls to illuminate the DLF street light 240 and the SLS 255 directly toward a pedestrian walking on the sidewalk 257 in blue-white colors when it detects that pedestrian is approaching the roadway from the side, see Fig. 1, 13B, 13C, pars [0203, 0204]).
But, Spero nor any other prior art of record teaches the projection comprising an image that tracks and at least partially surrounds the pedestrian as the pedestrian moves on or near the roadway and comprising information relating to the pedestrian.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685